Citation Nr: 0415985	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-08 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), sinusitis with headaches, and generalized 
joint pain with fatigue, to include chronic fatigue syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had reserve duty in the Army National Guard from 
approximately 1980 to 1994 (unverified), with active 
federalized duty from November 1990 to August 1991, including 
participation in support of Operation Dessert Storm/Dessert 
Shield in Southwest Asia from January 14, 1991 to July 30, 
1991.  

This matter comes before the Department of Veterans' Affairs 
(VA), Board of Veterans' Appeals (Board), on appeal from a 
February 2002 decision of the Regional Office (RO) located in 
Montgomery, Alabama.  The RO denied claims of entitlement to 
service connection for PTSD, sinusitis with headaches, and 
generalized joint pain with fatigue, to include chronic 
fatigue syndrome.  

The sworn testimony of both the veteran and his spouse were 
obtained at a hearing conducted in September 2003 before a 
hearing officer at the RO, as well as before the undersigned 
Veterans' Law Judge sitting at the RO (Travel Board hearing) 
in December 2003.  Transcripts of both hearings are of 
record.  

As to the issues of entitlement to service connection for 
sinusitis with headaches, and generalized joint pain with 
fatigue, to include chronic fatigue syndrome, this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part. 


FINDINGS OF FACT

1.  The veteran's claimed in-service PTSD stressor is not 
related to combat on the part of the veteran, and the 
evidence does not otherwise establish that the veteran had 
any combat.  

2.  The evidence does not corroborate the veteran's claimed 
in-service stressor.  

3.  The evidence does not include a diagnosis of PTSD, which 
is based upon any verified in-service stressor.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), and 
4.125 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & To Assist

The Veterans Claims Assistance Act of 2000(VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003) are applicable to the 
claims on appeal, including the claim adjudicated on the 
merits herein.  

The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and its duties to 
assist in the development of a claim.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with both the notification and 
assistance provisions of the VCAA, and that the Board's 
decision to proceed in adjudicating the claim on appeal does 
not prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


The CAVC has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  The CAVC also cited to four 
requirements under 38 U.S.C.A. § 5103(b), 38 C.F.R. § 
3.159(b) and Quartuccio, supra: (1) notice of the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) notice of the information and evidence that VA 
will seek to provide; (3) notice of the information and 
evidence the claimant is expected to provide; and (4) a 
request to the claimant to provide VA with all relevant 
evidence and argument pertinent to the claim at issue.  Id. 
at 422.  

In this case, the veteran filed his claim of service 
connection for PTSD in December 2000-although initially 
claimed as service connection for nightmares, sleeplessness, 
anger, anxiety and flashbacks, he later recharacterized this 
claim to be that of entitlement to service connection for 
"PTSD."  See notice of disagreement (NOD) received in May 
2002.  

Thereafter, the RO issued notice to the veteran of VA's duty 
to assist and other VCAA responsibilities in two different 
letters dated in January 2001, one of which included a VA 
PTSD questionnaire.  This action was initiated prior to any 
adjudication of the PTSD claim.  As such, the timing of the 
notice comports with the CAVC's holding in Pelegrini, supra. 

Specifically, the January 2001 letter and PTSD questionnaire 
advised the veteran of his need to identify or submit 
evidence of any PTSD stressor events, as well as medical 
evidence of treatment for PTSD since his discharge from 
military service.  

The RO's January 2001 notice also informed the veteran that 
VA would attempt to obtain any evidence that he identifies, 
and the RO provided him with the appropriate authorizations 
for the release of medical records.  The RO requested that he 
send VA any information he may have pertinent to his claim, 
and the RO also provided him with a toll-free telephone 
number should he require additional information or answers to 
questions relevant to his claim.  There is no report of 
contact to indicate that he called with any question 
regarding this notice, and no reply is of record.  

Thereafter, the veteran responded by identifying two sources 
of private medical treatment, and these records were 
requested and obtained soon thereafter.  Later in the appeal, 
he identified VA treatment, and the RO requested and obtained 
these records.  

The veteran provided some additional information with regard 
to his one claimed PTSD stressor, and in May 2001 the RO 
requested verification of the stressor from the U. S. 
Department of the Army, United States Armed Services Center 
for Research of Unit Records (USASCRUR).  A reply was 
obtained in June 2001.  

Additionally, consistent with the duty to assist, the RO 
scheduled the veteran for a VA PTSD examination in August 
2001.  

Once the above was completed, the RO denied the claim in a 
February 2002 rating decision, notice of which was issued in 
March 2002.  The decision and notice advised the veteran of 
the evidence considered and the reasons and bases for the 
denial of his claim.  A statement of the case (SOC) was 
issued in March 2003, which, again, advised the veteran of 
the reasons and bases for the denial of service connection 
for PTSD.  The RO's statement of the case included a 
recitation of 38 C.F.R. § 3.159, with reference to the 
relevant sections of the United States Code, as well as 
specific reference to the results of the August 2001 VA PTSD 
examination report and medical findings.  

Several additional lay statements were received in March 
2003, and the veteran's sworn testimony was obtained at the 
RO in September 2003.  

Upon the completion of this development, a decision review 
officer (DRO) reviewed the evidence on appeal and issued a 
supplemental statement of the case (SSOC) in March 2003, 
which again denied the PTSD claim on appeal.  The 
supplemental statement of the case advised the veteran of the 
reasons and bases for the continued denial of his claim of 
service connection for PTSD.  

In November 2003, the veteran indicated that he had no 
additional evidence to submit, and in December 2003 his 
Travel Board hearing testimony was obtained, and a transcript 
is of record.  

Given the above notice and development, it is reasonable for 
the Board to conclude that VA has made every reasonable 
effort to identify and obtain all relevant records in support 
of the veteran's PTSD claim, and that no further notification 
or development action is indicated.  38 U.S.C.A.§ 5103A (a), 
(b) and (c).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  VCAA 
requires no additional development, and the claim may be 
decided on the basis of the evidence presently of record.  
See 38 C.F.R. § 3.159(c)(4)(i).  

In this case, as stated above, the record contains sufficient 
stressor verification information evidence upon which to 
adjudicate the claim on appeal.  Neither the veteran nor his 
representative have identified additionally available 
evidence relevant to the central issue on appeal-the 
circumstances of the veteran's service in support of 
Operation Desert Storm/Desert Shield.  

As such, "[T]he record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that "the VCAA is a reason to remand many, many claims, but 
it is not an excuse to remand all claims."); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).  


Criteria for Service Connection in General

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Moreover, that a 
condition or injury occurred in service alone is not enough; 
there must be a current disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

38 U.S.C.A. § 1132 provides that every person employed in the 
active military, naval, or air service, in peacetime, for six 
months or more shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where evidence 
or medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment. 
Id.  


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A lay person is competent to testify only as to observable 
symptoms, but not diagnosis.  See Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995).  A lay person is not, however, 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one which a lay 
person's observations is competent.  See Savage, 10 Vet. 
App. at 495-97.


Service Connection for PTSD

The elements required to establish a claim of service 
connection require: 
(1) medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a), the Diagnostic and Statistical 
Manual, Fourth Edition (DSM-IV), 
(2) a link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  (Emphasis added).  


The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  

Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

However, the CAVC has recently held that the Board may not 
rely strictly on combat citations or the veteran's military 
occupational specialty to determine if he engaged in combat; 
rather, other supportive evidence of combat experience may 
also be accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994).

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service." 
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).

The veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  
Dizoglio, 9 Vet. App. at 166 (1996). Further, an opinion by a 
mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of a stressor. Moreau v. Brown, 9 Vet. App. at 
395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997). 

The CAVC has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
veteran claimant).  


Factual Background and Analysis

The veteran's Army Nation Guard unit was called to active 
duty in November 1990, and the veteran's unit was attached to 
the 946th Supply Company in support of Operation Dessert 
Storm/Dessert Shield in Southwest Asia.  

The veteran's unit arrived at Camp Jack, Dhahran, Saudi 
Arabia, on January 15, 1991, staying in that location for 
approximately one week.  On January 22, 1991, the veteran's 
unit relocated to King Khalid Military City (KKMC) where it 
stayed until July 26, 1991.  

A SCUD missile attack struck and killed solders of the 14th 
Quartermaster Detachment on February 25, 1991, at Dhahran, 
Saudi Arabia.  At the time of the February 25, 1991 SCUD 
missile attack in Dhahran, Saudi Arabia, the veteran's unit 
was approximately 300 miles away at King Khalid Military 
City.  The U. S. Army has verified the above information.  
See Report of USACRUR dated May 25, 2001.  

For their participation in support of Operation Desert 
Storm/Desert Shield, members of the veteran's unit were 
awarded (or authorized) various service medals, including the 
"Bronze Service Star."  The Bronze Service Star must be 
distinguished from the "Bronze Star," which could be 
indicative of combat or personal valor.  The veteran's 
discharge document, DD Form 214, and verifying documents, do 
not indicate or suggest any combat or personal valor on the 
part of either the veteran or his unit:  The veteran has no 
decorations, medals, badges, citations or campaign ribbons 
from which combat may be reasonably inferred.  

The veteran claims that he has PTSD as a result of hearing 
the blast of a SCUD missile attack on the 14th Quartermaster 
Detachment, in Dhahran, Saudi Arabia on February 25, 1991, 
and then later seeing the resulting devastation and death 
when he drove one or two miles to the site.  The veteran 
denies that he was, as verified by the U. S. Army, 300 miles 
away, explaining that he was on "special assignment" 
located one, two or five miles away from the SCUD missile 
attack, and witnessed the death and destruction when he 
viewed the cite after the attack itself.  He claims that 
among the casualties were two fellow soldiers from a separate 
unit, named "Madison" and "Walker or Walls," whom he had 
met a few days earlier.  See veteran's stressor statements 
dated in March 2001 and July 2003, and NOD dated in April 
2002.  In all of the veteran's stressor statements, he admits 
that he was no closer than one mile-perhaps as many as two 
or even five miles away, from the February 25, 1991 SCUD 
missile attack in Dhahran, Saudi Arabia.  

The veteran's service medical records are entirely silent for 
complaint of mental health difficulty, including nightmares, 
sleeplessness, anger, anxiety or flashbacks.  He received no 
psychiatric treatment and no diagnosis was made of any mental 
health disorder, including PTSD or anxiety of any kind.  
Significantly, he was provided a full medical examination on 
May 11, 1991, at which time he did not report any psychiatric 
difficulty, and no abnormality was found on examination.  

Additionally, when filling out the associated report of 
medical history, he specifically denied any frequent trouble 
sleeping, depression or excessive worry, and nervous trouble 
of any sort-placing a hand-written check mark next to each 
of the above items, and signing the report.  In doing so, the 
veteran wrote, "I am in good health," and he signed this 
statement with his signature.  The examining physician 
reviewed both his negative report of examination and the 
veteran's report of medical history and signed them both.  
The separation examination report, dated July 31, 1991, is 
similarly silent for any psychiatric disorder or mental 
health complaint of any kind.  The discharge from active duty 
was effective in August 1991.  

The post-service evidence shows diagnoses of PTSD, without 
current ongoing therapy, based either on the veteran's 
unverified reported history of combat, or his post-service 
family and occupational difficulty.  VA psychiatric treatment 
records of November and December 2000 show initial assessment 
with a diagnosis of PTSD and depression.  The examiners noted 
the veteran's reported military history, but identified his 
stressor to be marital discord.  Increased job stress was 
also noted at that time, without any reference to a SCUD 
missile attack or an experience of military service.  The 
veteran was encouraged to enter into group and individual 
therapy, including all available VA programs.  While he is 
noted to have initiated some participation in group therapy 
in December 2000, a July 2001 VA mental health record shows 
that he, "just dropped out."  

On VA examination in August 2001, the veteran did not report 
any ongoing therapy, and while he was given a diagnosis of 
PTSD, this was based upon his inaccurate and unverified 
description of his military service.  

Specifically, the veteran inaccurately stated to the VA PTSD 
examiner that he was awarded "two Bronze Stars" for his 
"combat" service in Saudi Arabia, and he asserted that his 
PTSD stressors included, "18 verifiable SCUD missile 
attacks."  The veteran also inaccurately stated to the VA 
examiner that he was in "close proximity" to his two 
friends who were killed in the SCUD missile attack of 
February 25, 1991, explaining that the attack had hit a 
barracks "near" to where he was.  The examiner considered 
the veteran's exposure to combat to be high, and a diagnosis 
of PTSD was made, noting that the diagnosis of PTSD was due 
to the stress of the veteran's exposure to combat 
circumstances.  Other diagnoses also included a past history 
of marijuana use.  

The Board has carefully reviewed all of the evidence on file, 
and must first conclude that the veteran did not engage in 
combat with the enemy and is thus not entitled to the 
presumptions under 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f).  Section 1154 requires that the veteran have 
actually participated in combat with the enemy, meaning that 
he participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, and would not apply to veterans who may have 
served in a general "combat area" or "combat zone" but did 
not themselves engage in combat with the enemy.  

Mere participation in a campaign is clearly not sufficient to 
establish combat.  VAOPGCPREC 12-99 (October 18, 1999), 
published at 65 Fed. Reg. 6256, 6258 (2000).  VAOPGCPREC 12-
99 also states that no single item of evidence will be 
determinative of the combat issue, but that VA will have to 
assess the credibility, probative value, and relative weight 
of each relevant item of evidence and to apply the benefit-
of-the-doubt standard if the evidence is in equipoise.

While some inconsistency is to be expected even in truthful 
accounts repeated over the course of several years as a 
result of naturally expected difficulties with memory of 
details, the veteran's account of his one claimed PTSD 
stressor is beyond any mere innocent defect of memory, but 
stretches the truth to the point of being deceitful, 
unbelievable, and of little or no credibility-the veteran's 
statements made on VA examination in August 2001 are 
particularly disturbing.  


It is noteworthy to recall that the May 2001 USACRUR report 
shows that the veteran was 300 miles away from the claimed 
SCUD attack.  Given the Army's May 2001 report, the Board is 
not required to grant service connection for PTSD.  Rather, 
"[t]he BVA has the duty to assess the credibility and weight 
to be given the evidence."  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied, 1 Vet. App. 406 
(1991).  Given the lack of credible supporting information as 
required by § 3.304(f), the Board finds that the greater 
weight of the evidence is against the veteran's claim of 
service connection.  

The salient point in this case is that whether the veteran 
was one, two or 300 miles away from the SCUD attack, his 
stressor is merely hearing the blast from one or two or five 
miles away: he denies witnessing the event, or the resulting 
deaths.  Since he is not shown to have had any combat, his 
stressor statement need not be accepted without credible 
supporting evidence.  The three lay statements of fellow 
servicemen similarly show that the veteran, if not 300 miles 
away, was no less than one mile away from the February 25, 
1991 SCUD missile attack.  Whether one or 300 miles away, the 
veteran is thus not entitled to any of the presumptions under 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); VAOPGCPREC 12-
99, published at 65 Fed. Reg. 6256, 6258 (2000).  

The veteran is not shown to have had any combat, but even if 
he were not 300 miles away, but merely one or two miles away 
from the February 25, 1991 SCUD missile attack--even if the 
veteran's description of his stressor were true-service 
connection for PTSD would not be in order.  The veteran does 
not claim that he was at the site of the SCUD missile attack, 
he does not claim that his life was in danger, or that he 
witnessed any deaths.  The salient point is that without a 
verified stressor, the claim must be denied, since the August 
2001 VA diagnosis of PTSD is of little probative value, given 
that it is based upon an unverified stressor.  Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  

In denying the claim, the Board also notes that neither the 
veteran, nor any of the three lay statements provide the sort 
of detailed information which would be needed by the USASCRUR 
to attempt any verification that these men, including the 
veteran, were members of the "special forces" unit in 
Dhahran on February 25, 1991.  Moreover, the veteran has been 
requested to provide such information, but he has failed to 
do so.  

VAOPGCPREC 12-99 also states that no single item of evidence 
will be determinative of the combat issue, but that VA will 
have to assess the credibility, probative value, and relative 
weight of each relevant item of evidence and to apply the 
benefit-of-the-doubt standard if the evidence is in 
equipoise.  

A review of the evidentiary record thus reveals that the 
medical diagnoses of PTSD are attributed to the veteran's own 
account of in-service stressors, not shown to be consistent 
with documented unit information or the circumstances of the 
veteran's service.  The Board is not bound to accept medical 
opinions, which are based on history supplied by the veteran 
where that history is unsupported or based on inaccurate 
factual premises. See Black v. Brown, 5 Vet. App. 177 (1993); 
Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 
Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 
(1993). Moreover, the Board is not required to accept a 
physician's diagnosis "[j]ust because a physician or other 
health care professional accepted the appellant's description 
of his [wartime] experiences as credible and diagnosed the 
appellant as suffering from PTSD."  West v. Brown, 7 Vet. 
App. 70, 77 (1994) quoting Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).  

The Board has given all due consideration to three lay 
statements received in March 2003, which tend to support his 
version of his whereabouts at the time of the February 25, 
1991 SCUD attack.  These lay statements are not dispositive, 
however, as they indicate that the veteran did not witness 
the SCUD attack, and tend to support the May 2001 USASCRUR 
report that the was not in the vicinity-that he was at very 
least one mile away, if not 300 miles away.  

The salient point is that these lay statements do not verify 
the stressor-as reported by the veteran on VA PTSD 
examination 2001, and these lay statements do not demonstrate 
PTSD due to service.  

The Board emphasizes that the veteran's lay opinion as to the 
incurrence of PTSD or the etiology of any other psychiatric 
disorder does not constitute competent medical evidence, as 
he has not been shown to have expertise in the area of 
psychiatric disorders.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

In closing, the Board emphasizes that the veteran has been 
given several opportunities to provide more information so as 
to allow verification of his participation in any "special 
forces" unit, but he has repeatedly failed to provide the 
requested details.  With no such information on file, there 
is no development indicated-the May 2001 USASCRUR report is 
found to be more credible than the veteran's and other lay 
statements regarding an incident which the veteran did not 
witness in any event, whether one or 300 miles away.  

Given the above, there exists no basis upon which to 
predicate a grant of entitlement to service connection for 
PTSD.  The veteran's claim for service connection for PTSD 
must be denied.  As the preponderance of the evidence is 
against it, the provisions of 38 U.S.C.A. § 5107 concerning 
the resolving of doubt in the veteran's favor are not 
applicable.  The evidence of record does not contain a 
diagnosis of PTSD based upon a verified in-service stressful 
event.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for PTSD is denied.  




REMAND

The Veterans Benefits Administration (VBA) AMC must afford 
the veteran's claims of service connection for sinusitis, 
with headaches, and generalized joint pain with fatigue.  The 
law requires that all claims that are remanded by the Board 
or by the AVC for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003).

The CAVC has held that section 5103(a), amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

Although duty to assist letters were issued to the veteran in 
January 2001 adequate with regard to PTSD stressor 
development (a matter adjudicated on the merits herein 
above), the notices were inadequate with regard to the 
veteran's claims of service connection for sinusitis with 
headaches, and joint pain with chronic fatigue.  The veteran 
clearly asserts that his sinusitis claim is based upon his 
belief that his preexisting sinus disorder was aggravated 
during his active duty in Saudi Arabia in support of 
Operation Desert Storm/Desert Shield from January 1991 
through July 1991.  

On VA sinus examination in August 2001, no review of the 
veteran's service medical records was conducted, however, and 
the obtained VA medical opinion provides a current diagnosis 
without answering the central matter on appeal regarding 
whether the veteran's sinusitis with headaches, or related 
disorder, was "aggravated" during his active duty.  
Additionally, no notation was made of his documented post-
service clinical history.  

The Board notes that the veteran was seen for sinus 
complaints in service, VA treatment records of November 1994 
show treatment for allergic rhinitis with (nasal) polyps, and 
in November 2001 he was diagnosed with chronic rhinosinusitis 
secondary to nasal polyposis.  The etiology of all current 
sinus or headache symptomatology would be determined, with a 
review of the veteran's documented clinical history, 
including pre-service, service and post-service medical 
records.  

Thereafter, the claim should be readjudicated to include 
consideration of not only 38 C.F.R. § 3.306, but additional 
provisions.  Every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  

In July 2003, the VA General Counsel issued a precedent 
opinion which holds that, to rebut the presumption of sound 
condition under section 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  

The January 2001 duty to assist letter did not adequately 
advise the veteran of the legal posture of his sinusitis and 
headache claim, and this defect was not cured in the SOC or 
SSOC.  Moreover, as noted above, the underlying medical 
question was not answered on VA otolaryngologic examination 
in August 2001.  Accordingly, compliance with the mandates of 
Quartuccio, supra. have not been met, and VCAA requires that 
the veteran be scheduled for another otolaryngologic 
examination which answers the central medical question at 
issue-aggravation of preexisting sinus disorder, to include 
a review of the veteran's documented pre-service, service and 
post-service clinical history.  



With regard to the claim of service connection for joint pain 
with fatigue, the Board notes that the veteran has not been 
advised of all applicable VA laws and regulations, 
specifically those applicable to claims based on chronic 
fatigue syndrome.  Specifically, neither the March 2003 
statement of the case (SOC) nor the October 2003 supplemental 
SOC (SSOC) include consideration of VA laws and regulations 
governing service connection for chronic fatigue syndrome, as 
detailed below.  Additionally, the veteran was afforded no 
appropriate VA examination to determine the etiology of any 
disorder or chronic fatigue syndrome.  

Service connection may be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2003); 66 Fed. Reg. 56,614, 56,515 (Nov. 9, 2001), codified 
at 38 C.F.R. § 3.317(a)(1)(i).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic. The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  

A chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from the VA Schedule for Rating Disabilities for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service- 
connected for the purposes of all laws in the United States. 
38 C.F.R. § 3.317(a)(2-5) (2003).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders. 38 
C.F.R. § 3.317(b) (2003).  (Emphasis added).  

For purposes of this section the term "Persian Gulf veteran" 
means a veteran who served on active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations. 38 C.F.R. § 3.317(d) (2003).  
(In cases where a veteran applies for service connection 
under 38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted. See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994)). 

In the instant case on appeal, the veteran submitted a 
November 1994 medical record which indicates notation of 
complaints of feeling tired and having a lack of energy since 
returning from Saudi Arabia.  The examiner noted the 
veteran's complaint of "forgetfulness" and his assessment 
was to rule out hypothyroidism.  More importantly, a February 
1995 VA treatment record from the VA Tuscaloosa facility 
indicates that the veteran was referred to VA's Birmingham 
facility for complaints of "[c]hronic fatigue."  While 
records from the Birmingham facility were obtained, they do 
not date prior to October 2001.  The VA Tuscaloosa records 
date from July 2001.  Accordingly, the RO request and obtain 
copies of all pertinent VA treatment records.  Thereafter, a 
VA examination should be conducted with regard to chronic 
fatigue syndrome and/or any other joint disorder, or 
neurologic disorder manifested by fatigue.  



In requesting above VA examinations, the Board notes that 
38 C.F.R. § 4.1 (2003) provides "It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.") See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Additionally, 38 C.F.R. § 4.2 states that "[i]t is 
the responsibility of the rating specialist to interpret 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present."  

Finally, the Board observes that additional due process 
requirements may be applicable as a result of the enactment 
of the VCAA and its implementing regulations.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002) 
and 66 Fed. Reg. 45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003), and any other applicable legal 
precedent.  



Such notice should specifically apprise 
the appellant of the sort of evidence and 
information necessary to substantiate his 
claims of service connection for 
sinusitis with headaches, to include the 
aggravation of a preexisting sinus (or 
allergy) disorder, as well as his claim 
of service connection for generalized 
joint pain with chronic fatigue-to 
include chronic fatigue syndrome.  This 
evidence would primarily be competent 
medical nexus evidence, and the VBA AMC 
should inform him whether he or VA bears 
the burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for any sinus or joint 
symptomatology, sinus symptoms, 
sinusitis, headaches, fatigue, 
hypothyroidism or any thyroid disorder, 
from August 1991 to the present.  
Additionally, the veteran should be asked 
to identify the dates of any VA treatment 
for chronic fatigue at the Birmingham 
facility from 1995 to the present.  

He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports, dated from August 1991 
to October 2001, and from December 2001 
to the present, from the VA's Birmingham 
medical center, as well as all 
outstanding VA treatment records, dated 
from August 1991 to July 2001 and from 
June 2002 to the present, from the 
Tuscaloosa Medical Center.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000).  

5.  The VBA AMC should arrange for the 
veteran to be scheduled for a VA ear, 
nose and throat examination by an 
appropriate medical specialist including 
on a fee basis if necessary for the 
purpose of ascertaining the nature, 
extent of severity, and etiology of any 
sinusitis with headache disorder(s) found 
on examination.  Any further indicated 
studies should be conducted.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  



The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examinations.  The examiner must address 
the following medical issues:

Is it at least as likely as not that any 
sinusitis with headache disorder(s), 
including allergic rhinitis, if found on 
examination, is/are related to service, 
or if preexisting service was/were 
aggravated during active duty from 
November 1990 through July 1991.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  The VBA AMC should arrange for the 
veteran to be scheduled for a VA special 
examination for chronic fatigue, to 
include any disorder manifested by joint 
pain, by an appropriate medical 
specialist including on a fee basis if 
necessary, for the purpose of 
ascertaining the current nature, extent 
of severity, and likely etiology of any 
such disorder(s) found on examination.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated studies must be conducted.  The 
examiner must address the following 
medical issues:

Is it at least as likely as not that the 
veteran's complaints of joint pain and 
fatigue represent chronic fatigue 
syndrome?  If not, does the veteran have 
any clinical basis for his complaints, 
and if not, the medical specialist must 
explain with reference to the documented 
clinical history.  

Any further indicated special studies 
must be conducted.  All opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical nexus 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for sinusitis with 
headaches, and generalized joint pain 
with fatigue, to include chronic fatigue 
syndrome.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for service 
connection, and may result in a denial(s).  38 C.F.R. § 3.655 
(2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



